Citation Nr: 1729183	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2011, the Veteran participated in a video hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he acquired hearing loss as a result of acoustic trauma while in service.  Specifically, he has indicated that he was exposed to tank engine noise and machine guns while in service as an armor crewman, to rifle fire while in basic training, and to explosions while in demolition school.  During the June 2011 hearing, the Veteran testified that the firing from inside a tank caused a deafening effect.  The Veteran further stated that during basic training he had hearing protection, but could not recall if any was provided for the tanks.

The June 2016 Board remand specifically requested that the Veteran be scheduled for an audiology exam with a medical ear, nose, and throat (ENT) physician.  The instructions provided that the examiner should explain the basis for any opinion, and consider the Veteran's statements regarding symptoms in service and hearing loss and tinnitus since service.  

In a December 2016 VA examination, the examiner opined that the Veteran's hearing loss and tinnitus were related to factors other than military service.  The examiner further stated that that the opinion "cannot be stated with 100 percent certainty."  For VA purposes, the examination report is not sufficient to conclude whether or not the Veteran has hearing loss or tinnitus that is related to service.  Furthermore, the Board notes the ambiguity in the examiner's opinion regarding his confidence in his opinion.  Beyond that, the Board cannot discern from the examination whether or not the examiner took into consideration that Veteran's lay statements regarding hearing loss and tinnitus during and after service as instructed in the June 2016 remand.  An additional opinion is necessary to address the nature and etiology of the claimed disabilities.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the resulting actions are incomplete and do not substantially comply with the June 2016 Board remand.  

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral hearing loss since December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after December 2016.  

3.  Schedule the Veteran for a VA audiology examination to determine the etiology of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any identified hearing loss had its onset during active service, is related to the in-service noise exposure, or otherwise originated during service.  The basis of the opinion cannot be that hearing was normal at separation.  A rationale for all opinions should be provided.

4.  After an audiometric evaluation has been performed, schedule the Veteran for an ENT examination to review and compare the findings.  The examiner must review the claims file and must note that review in the report, to include all service medical records and audiological reports contained therein.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability or tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for bilateral hearing loss and tinnitus, that should be stated.  The basis of the opinion cannot be that hearing was normal at separation.  The examiner is specifically requested to clarify the conflicting opinions provided in the July 2009 VA examination report.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

